Fourth Court of Appeals
                                      San Antonio, Texas
                                            January 17, 2018

                                          No. 04-18-00004-CR

                                      IN RE Robert MARTINEZ

                                    Original Mandamus Proceeding 1

                                                 ORDER

Sitting:         Rebeca C. Martinez, Justice
                 Luz Elena D. Chapa, Justice
                 Irene Rios, Justice

        On January 3, 2018 and on January 4, 2018, relator filed petitions for writ of mandamus.
After considering the petitions, the court is of the opinion that relator is not entitled to the relief
sought. Accordingly, both petitions for writ of mandamus are DENIED. See TEX. R. APP. P.
52.8(a). The court’s opinion will issue at a later date.

           It is so ORDERED on January 17, 2018.



                                                          _________________________________
                                                          Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of January, 2018.



                                                          ___________________________________
                                                          KEITH E. HOTTLE,
                                                          Clerk of Court




1
 This proceeding arises out of Cause No. 587693, styled The State of Texas v. Robert Martinez, pending in the
County Court at Law No. 5, Bexar County, Texas, the Honorable John Longoria presiding.